Title: From Thomas Jefferson to John Gassaway, 12 March 1805
From: Jefferson, Thomas
To: Gassaway, John


                  
                     Sir 
                     
                     Washington Mar. 12. 05.
                  
                  I have recieved a letter, which I presume I may consider as coming from yourself—proposing that your son, of 4. years old only may recieve the appointment of a Midshipman. after acknoleging my sense of the kind disposition manifested in the name given him, it is my duty to observe that the earliest period at which midshipmen are recieved is about 10. years of age, when they have learned to read, write, and the first rudiments of arithmetic. until that period therefore nothing of this kind can be done. Accept my salutations and respects.
                  
                     Th: Jefferson 
                     
                  
               